


Exhibit 10.3
FIBROCELL SCIENCE, INC.
2009 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANT
This STOCK OPTION GRANT, dated as of _________________ (the “Date of Grant”), is
delivered by Fibrocell Science, Inc. (the “Company”) to _______________ (the
“Grantee”).
RECITALS
The Fibrocell Science, Inc. 2009 Equity Incentive Plan (the “Plan”) provides for
the grant of options to purchase shares of common stock of the Company. The
Compensation Committee of the Committee of Directors of the Company, or if no
such entity exists, the entire Board of Directors (the “Committee”) has decided
to make a stock option grant as an inducement for the Grantee to promote the
best interests of the Company and its shareholders.
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
1.
Grant of Option. Subject to the terms and conditions set forth in this Agreement
and in the Plan, the Company hereby grants to the Grantee a nonqualified stock
option (the “Option”) to purchase ___________ shares of common stock of the
Company (“Shares”) at an exercise price of $_________ per Share. The Option
shall become exercisable according to Paragraph 2 below.

2.Exercisability of Option. The Option shall become exercisable on the following
dates, if the Grantee is providing service to the Company as a member of its
Board of Directors on the applicable date:
 
Date
Shares for Which the Option is Exercisable
 
 
______________________
_____________
 
 
______________________
_____________
 
 
______________________
_____________
 
 
______________________
_____________
 

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option. If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share. Any portion of the Option that is not
exercisable at the time the Grantee ceases to be a member of the Board of
Directors shall immediately terminate.
3.
Term of Option. The Option shall have a term of ten years from the Date of Grant
and shall terminate at the expiration of that period, unless it is terminated at
an earlier date pursuant to the provisions of this Agreement or the Plan.
Notwithstanding anything to the contrary in the Plan, the Option shall not
terminate due to the termination of service, death, or Disability of the
Grantee.

4.Exercise Procedures.
(a)Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment. Payment of the exercise price shall be made in accordance
with procedures established by the Committee from time to time based on type of
payment being made but, in any event, prior to issuance of the Shares. The
Grantee shall pay the exercise price (i) in cash, (ii) with the approval of the
Committee, by delivering Shares of the Company, which shall be valued at their
fair market value on the date of delivery, or by attestation (on a form
prescribed by the Committee) to ownership of Shares having a fair market value
on the date of exercise equal to the exercise price, (iii) by payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board or (iv) by such other method as the Committee may approve. The
Committee may impose from time to time such limitations as it deems appropriate
on the use of Shares of the Company to exercise the Option.
(b)The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee,




--------------------------------------------------------------------------------




including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations. The Company may require
that the Grantee (or other person exercising the Option after the Grantee’s
death) represent that the Grantee is purchasing Shares for the Grantee’s own
account and not with a view to or for sale in connection with any distribution
of the Shares, or such other representation as the Committee deems appropriate.
(c)All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. Subject to Committee approval, the
Grantee may elect to satisfy any tax withholding obligation of the Company with
respect to the Option by having Shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.
5.Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Option, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan.
6.Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.
7.Grant Subject to Plan Provisions. This grant is made pursuant to the Plan, the
terms of which are incorporated herein by reference, and in all respects shall
be interpreted in accordance with the Plan. The grant and exercise of the Option
are subject to interpretations, regulations and determinations concerning the
Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the Shares, (iii) changes in
capitalization of the Company and (iv) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the Option pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.
8.No Service or Other Rights. The grant of the Option shall not confer upon the
Grantee any right to be retained by or in the service of the Company.
9.No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.
10.Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.
11.Applicable Law. The validity, construction, interpretation and effect of this
instrument shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.
12.Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at 405 Eagleview Blvd.,
Exton, PA 19341, and any notice to the Grantee shall be addressed to such
Grantee at the current address shown on the books and records of the Company, or
to such other address as the Grantee may designate to the Company in writing.
Any notice shall be delivered by hand, sent by telecopy or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.
FIBROCELL SCIENCE, INC.


By:                        








I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.


Grantee:                        
Date:                        








 






